[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    FEBRUARY 22, 2008
                                                    THOMAS K. KAHN
                              No. 07-13683
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                     D. C. Docket No. 03-00575-CR-1-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

KENIE ALEXANDER JAMES,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (February 22, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Kenie James appeals his sentence of imprisonment for 24 months, which
was imposed after revocation of his supervised release. 18 U.S.C. § 3583(e)(3).

James argues that his sentence is unreasonable. We affirm.

                                I. BACKGROUND

      James was indicted in October 2003 on 12 counts of knowingly making a

false representation to a federally licensed firearms dealer. The charges stemmed

from James’s purchase of 51 guns over a period of five months from the

Arrowhead Pawn Shop in Jonesboro, Georgia. Some of these weapons were seized

by law enforcement officers in New York and traced to James. One month before

his first gun purchase, James had pleaded guilty to the offense of driving under the

influence and received a sentence of one day in jail, followed by 24 months of

probation. James’s probation was revoked seven months later after he failed to

attend Alcoholics Anonymous meetings, failed to enroll in a six-week substance

abuse class, failed to perform community service, and he appeared before his

probation officer while legally intoxicated.

      James entered a written plea agreement with the government. James pleaded

guilty in May 2004 to count one of the indictment, which charged him with the

purchase of six pistols from the Arrowhead Pawn Shop in February 2001. The

district court sentenced James to 24 months of imprisonment followed by 36

months of supervised release and 150 hours of community service. After James



                                          2
was arrested in July 2006 for a new DUI offense, the district court modified the

conditions of James’s supervised release and ordered James to complete an

additional 50 hours of community service and participate in a drug and alcohol

treatment program.

       In February 2007, James’s probation officer filed a petition to revoke

James’s supervised release because James had violated three terms of his

probation: (1) James was arrested for a new DUI offense on February 14, 2007; (2)

James failed to maintain employment for 30 hours a week; and (3) James failed to

notify the probation officer about his new criminal charge. James admitted the

allegations in the petition.

       At sentencing, James presented mitigating evidence. James submitted a

college transcript that reflected he had enrolled for 15 hours of classes in the

semester preceding his arrest and a letter from a career advisor at a local human

resources center who praised James’s efforts to secure employment. Defense

counsel proffered testimony from James’s employer at Boston Market that James

was a conscientious and punctual employee. Three witnesses testified that James

had a promising career in the rap music industry, a forthcoming cameo appearance

on a music television show, and had formed a new music company to assist free-

lance musicians network with other members of the music industry. The witnesses



                                           3
acknowledged that James had not been compensated for his involvement in any of

these ventures.

      Defense counsel acknowledged that James had a problem with alcohol

abuse, but stated that James had participated in a six-month treatment program at

Atlanta Psychological Associates after the district court modified James’s sentence

in 2006. The discharge summary stated that James had successfully completed

treatment, but that he called the day after his discharge and admitted a relapse.

Defense counsel requested that the district court release James on supervised

release under home confinement with electronic monitoring and order James to

return to Atlanta Psychological Associates for psychiatric evaluation and treatment

for a “possible bipolar disorder[.]”

      Counsel acknowledged that James faced a probation revocation proceeding

for his DUI conviction in July 2006 and James had an outstanding warrant for his

DUI offense in February 2007. James apologized for his past behavior and

“ask[ed] for a second chance to pursue [his] dream” of a career in the music

industry. When questioned by the district court, James admitted that he consumed

alcohol to escape stressful circumstances.

      The district court ordered James to serve the statutory maximum sentence of

imprisonment for 24 months because, “[b]ased on [James’s] record, . . . there [was



                                             4
not] much [the court could] do to help [James] with [his] alcohol problem” when

James had not altered his behavior despite his prospects in the music industry. The

district court found that incarceration in excess of the applicable guideline range of

5 to 11 months of imprisonment was necessary “to protect society from the sort of

behavior that [James] had exhibited, and . . . to show [James] that there are

consequences to that sort of activity.” Defense counsel objected to the sentence as

“excessive.”

                          II. STANDARD OF REVIEW

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006). We review for abuse of discretion the decision by the district court to

depart from the sentencing range recommended under Chapter 7 of the Sentencing

Guidelines. United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006).

                                 III. DISCUSSION

      James alleges that his sentence of imprisonment for 24 months following

revocation of his supervised release is unreasonable. He contends that the

sentence, which exceeds the recommended chapter 7 guidelines range, creates an

unwarranted sentencing disparity and fails to account for James’s medical care

needs. We disagree.



                                           5
      A district court “may, after considering the factors set forth in section

3553(a) . . . revoke a term of supervised release” and incarcerate the defendant if it

“finds by a preponderance of the evidence that the defendant violated a condition

of supervised release[.]” 18 U.S.C. § 3583(e)(3). Factors relevant to that decision

include (1) the defendant’s history and characteristics, (2) the need to “promote

respect for the law” and “provide just punishment[,]” (3) the need for deterrence,

and (4) the protection of the public. 18 U.S.C. § 3553(a)(1), (a)(2)(A)-(C). Those

considerations guided the district court to incarcerate James for the statutory

maximum period of imprisonment.

      The district court was familiar with James and the circumstances of his case

and imposed a reasonable sentence. The district court rejected James’s request to

extend the term of his supervised release because James’s efforts to cultivate his

creative business ventures in the rap music industry would likely cause stress and

induce James to drink. The district court also found that the shorter incarceration

period recommended under the chapter 7 guidelines was not sufficient to remedy

James’s persistent criminal activity. After consideration of the statutory sentencing

factors, the district court concluded that a longer term of imprisonment was

necessary to address James’s alcoholism, punish James, protect the public from

James’s habitual alcohol-related crimes, and deter similar future conduct. See 18



                                           6
U.S.C. § 3553(a)(1), (a)(2)(A)-(C). The district court also held James accountable

for his history of violating the terms of his supervised release and probation in

other cases and for failing to complete or benefit from alcohol treatment programs.

See 18 U.S.C. § 3553(a)(1). The district court did not abuse its discretion by

departing from the range recommended by the Guidelines.

                                IV. CONCLUSION

      James’s sentence is AFFIRMED.




                                           7